DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities:  
In Claim 4, lines 5 and 6, the phrase “wherein a frequency of operation of the movement is not larger than 50% if compared to a frequency of operation of the deflection.” should be changed to -- wherein a frequency of operation of the movement of the segmented lens is not larger than 50% if compared to a frequency of operation of the deflection of the one or more steering mirrors. --.
 Appropriate correction is required.

                                          Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 8, 13, 15, 18-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (Pub. No.: US 2017/0350983 cited by applicant) in view of Ohtomo et al (Pub. No.: US 2017/0131404 cited by applicant).
	Regarding claim 1, referring to Figures 1 and 5-8, Hall et al teaches a LIDAR system (i.e., LIDAR system 100, Fig. 1) for ranging an object  using primary light and secondary light reflected at the object, the LIDAR system (i..e, LIDAR system 100, Fig. 1) comprising:
a laser (i.e., laser diode 160, Fig. 1), arranged to emit the primary light along a transmit beam (i.e., transmit beam 162, Fig. 1) towards a scanning element (i.e., scanning mirror 164, Fig. 1) of the LIDAR system, wherein at least a part of the transmit beam adjacent to the scanning element defines a center line,
a detector (i.e., detector 170, Fig. 1), arranged to detect the secondary light along a receive beam (i.e., receive beam 171, Fig. 1), wherein the receive beam comprises a first part aligned with the center line and a second part (i.e., receive beam 171, Fig. 1) having an inclination  with respect to the center line, wherein the second part  of the receive beam (i.e., receive beam 171, Fig. 1) is in-between the first part of the receive beam and the detector (i.e., detector 170, Fig. 1), and
a lens (i.e., beam shaping optical element 163, Fig. 1), positioned on the center line  in-between the first part of the receive beam and the second part of the receive beam (i.e., Figures 1 and 5-8, page 2, paragraphs [0028]-[0033], page 3, paragraphs [0034]-[0039], and page 8, paragraph [0084]).
Hall et al differs from claim 1 in that he fails to specifically teach a segmented lens, positioned on the center line in-between the first part of the receive beam and the second part of the receive beam, the segmented lens comprising a transmit segment  associated with the transmit beam and a receive segment associated with the receive beam, wherein the receive segment is arranged to focus the receive beam onto the detector. However, Ohtomo et al in Pub. No.: US 2017/0131404 teaches a segmented lens (i.e., segmented lens 41a and 41b, Fig. 2), positioned on the center line in-between the first part of the receive beam and the second part of the receive beam, the segmented lens comprising a transmit segment  associated with the transmit beam and a receive segment associated with the receive beam, wherein the receive segment is arranged to focus the receive beam onto the detector (i.e., detector 38, Fig. 2)(i.e., Figure 2, page 3, paragraphs [0043]-[0051], and page 4, paragraphs [0052]-[0063]). Based on this  teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the segmented lens, positioned on the center line in-between the first part of the receive beam and the second part of the receive beam, the segmented lens comprising a transmit segment  associated with the transmit beam and a receive segment associated with the receive beam, wherein the receive segment is arranged to focus the receive beam onto the detector as taught by Ohtomo et al in the system of Hall et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the optical loss, reducing the signal error, and improving the performance of system.
Regarding claim 2, the combination of Hall et al and Ohtomo et al teaches 
further including a lens actuator (i.e., lens actuators 47a and 47b, Fig. 2 of Ohtomo et al), configured to provide a movement of the segmented lens (i.e., ., segmented lens 41a and 41b, Fig. 2 of Ohtomo et al).
Regarding claim 8, the combination of Hall et al and Ohtomo et al teaches 
wherein at least a second part of the transmit beam (i.e., transmit beam 162, Fig. 1 of Hall et al) in between the scanning element (i.e., scanning mirror 164, Fig. 1 of Hall et al) and the object defines a transmit-and-receive direction between the LIDAR system (i.e., LIDAR system 100, Fig. 1 of Hall et al) and the object and wherein the receive beam (i.e., receive beam 171, Fig. 1 of hall et al) is associated with the transmit-and-receive direction.
Regarding claim 13, the combination of Hall et al and Ohtomo et al teaches 
wherein the transmit segment is arranged to at least partly collimate a slow axis of the transmit beam (i.e., segmented lens 41a and 41b, Fig. 2 of Ohtomo et al).
Regarding claim 15, the combination of Hall et al and Ohtomo et al teaches 
wherein the transmit segment and the receive segment  of the segmented lens (i.e., segmented lens 41a and 41b, Fig. 2 of Ohtomo et al) are integrally formed or wherein the transmit segment is embedded into the receive segment (i.e., segmented lens 41a and 41b, Fig. 2 of Ohtomo et al).
Regarding claim 18, the combination of Hall et al and Ohtomo et al teaches 
wherein the segmented lens (i.e., segmented lens 41a and 41b, Fig. 2 of Ohtomo et al) comprises a flat surface oriented perpendicular to the center line.
Regarding claim 19, the combination of Hall et al and Ohtomo et al teaches 
wherein the transmit segment comprises a first surface  and wherein the receive segment comprises at least one second surface , wherein the first surface and the at least one second surface are connected via continuous transitions (i.e., segmented lens 41a and 41b, Fig. 2 of Ohtomo et al).
Regarding claim 20, the combination of Hall et al and Ohtomo et al teaches 
wherein the receive segment comprises a first lens element and a second lens element  having different geometrical lens parameters (i.e., segmented lens 41a and 41b, Fig. 2 of Ohtomo et al).
Regarding claim 21, the combination of Hall et al and Ohtomo et al teaches 
wherein the laser (i.e., laser diode 32, Fig. 2 of Ohtomo et al) has a first substrate extending in a first plane  and wherein the detector (i.e., detector 38, Fig. 2 of Ohtomo et al) has a second substrate extending in a second plane, wherein the first plane and the second plane are parallel to each other. 
Regarding claim 25, the combination of Hall et al and Ohtomo et al teaches 
wherein the center line forms an optical axis of the transmit beam and the receive beam adjacent to the scanning element (i.e., Fig. 1 of Hall et al).

Allowable Subject Matter
5.	Claims 3-7, 9-11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                        
                                                          Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pennecot et al (US Patent No. 8,836,922) discloses devices and methods for a rotating lidar platform with a shared transmit/receive path.

7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636